Citation Nr: 1541682	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty for training from June 2000 to October 2000 and on active duty from June 2004 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decisions by the Montgomery Regional Office (RO) of the Department of Veterans Affairs (VA).

On her February 2011 substantive appeal, the Veteran checked the box indicating that she desired a hearing at the RO before a Veterans Law Judge.  In March 2015, however, she withdrew her request for a hearing in writing.

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

Additional development is required before the Veteran's claims are decided.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active duty service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran maintains that her current sleep apnea and restless leg syndrome are related to her active military service.  She maintains that she never had these problems prior to service.  See February 2011 VA Form 9.  The VA and private medical evidence of record shows that the Veteran has been receiving treatment for her claimed disabilities since 2008.  Additionally, her private physician states that she did not have these disabilities prior to service.  See January 2009 statement from Dr. G.  Therefore, on remand, the Veteran should be scheduled for VA examinations to determine whether her claimed restless leg syndrome and sleep apnea are related to her military service. 

Prior to the examination, all outstanding, pertinent VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding records, VA and non-VA, pertaining to treatment of the Veteran's restless leg syndrome and sleep apnea.

2.  Thereafter, arrange for the Veteran to be examined to determine the nature and etiology of her restless leg syndrome.  The electronic claims file and this remand must be made available to the examiner for review and the examination report should reflect that such a records review was conducted. 

Following an interview, examination, and complete review of the file, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's restless leg syndrome is of service onset or otherwise causally related to service.  In so doing, the examiner must acknowledge and discuss the Veteran's contentions and the January 2009 statement from Dr. G as noted in the record.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  In addition, arrange for the Veteran to be examined to determine the nature and etiology of her sleep apnea.  The electronic claims file and this remand must be made available to the examiner for review and the examination report should reflect that such a records review was conducted. 

Following an interview, examination, and complete review of the file, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's sleep apnea is of service onset or otherwise causally related to service.  In so doing, the examiner must acknowledge and discuss the Veteran's contentions and the January 2009 statement from Dr. G as noted in the record.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claims.
 
5.  Then, readjudicate the service connection issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

